
	
		One Hundred Twelfth Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Wednesday, the fifth
		day of January, two thousand and eleven
		S. 1412
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To designate the facility of the United
		  States Postal Service located at 462 Washington Street, Woburn, Massachusetts,
		  as the Officer John Maguire Post Office.
	
	
		1.Officer John Maguire Post Office
			(a)DesignationThe facility of the United States Postal
			 Service located at 462 Washington Street, Woburn, Massachusetts, shall be known
			 and designated as the Officer John Maguire Post Office.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Officer
			 John Maguire Post Office.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
